— Order unanimously reversed on the law without costs and motion granted, in accordance with the following memorandum: The court erred in denying plaintiffs motion to serve an amended complaint seeking to add allegations of willful misconduct and a demand for punitive damages. Absence of insurance coverage for such claim does not constitute prejudice warranting denial of a motion to amend under CPLR 3025 (b) (see, Dooley v Bacardi Imports, 98 AD2d 993). Plaintiff consents to striking its note of issue, so there is no merit to defendants’ contention, that they have been deprived of an opportunity to conduct discovery on the new issue raised by the proposed amendment. (Appeal from order of Supreme Court, Erie County, Rath, J. — amend complaint.) Present — Callahan, J. P., Doerr, Boomer, Green and Pine, JJ.